                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

TAMMY COOPER, surviving spouse                    )
and heir at law of                                )
GARY COOPER, deceased,                            )
                                                  )
                               Plaintiff,         )
                                                  )           No. 4:19-cv-00668-DGK
       v.                                         )
                                                  )
FCA US LLC,                                       )
                                                  )
                               Defendant.         )

      ORDER DENYING WITHOUT PREJUDICE MOTION FOR APPROVAL OF
                   WRONGFUL-DEATH SETTLEMENT

       This products-liability lawsuit arises from the death of Gary Cooper when the 2008 Dodge

Ram 3500 pickup truck he was driving left the roadway and rolled over. Plaintiff Tammy Cooper,

Mr. Cooper’s widow, alleges that during the subsequent rollover sequence, the roof and roof

support structures crushed unreasonably into the occupant protection space and the seatbelt

restraint system failed to keep him in a seated position, causing his death.

       Now before the Court are the parties’ Joint Application for Approval of Settlement of a

Wrongful Death Claim (Doc. 55), motion for relief from the Court’s prior order (Doc. 58), and

request for hearing (Doc. 60). Because the existing record is insufficient to approve the settlement,

the motion is DENIED WITHOUT PREJUDICE. The motion for relief from the Court’s order is

DENIED, and a hearing is DENIED.

                                            Background

       On July 13, 2020, the parties’ mediator notified the Court that the case had settled subject

to documentation. The parties’ subsequently contacted the Court for guidance on whether a

hearing was necessary to obtain Court approval of the settlement. On July 24, 2020, the Court



            Case 4:19-cv-00668-DGK Document 61 Filed 09/08/20 Page 1 of 5
issued a text order stating that “[t]o facilitate the Court’s approval of the settlement without a

hearing, the parties shall submit a motion to approve settlement and file the settlement agreement

and fee agreement” (Doc. 52). That same day, the parties filed a joint motion (Doc. 53) seeking

to file the motion under seal. In its order granting the motion (Doc. 54), the Court directed the

parties “to file a redacted settlement agreement, wherein all dollar amounts have been redacted”

along with an unredacted copy for the Court to review in camera. Order at 1.

       On July 27, 2020, the parties filed the pending motion for approval of settlement. It states

as follows:

               1.     This wrongful death action is brought by Tammy Cooper,
               surviving spouse and heir-at-law of Gary Cooper.

               2.      Other heirs-at-law of Gary Cooper are: Kyle Cooper (Gary’s
               adult son) and Wayne and Carol Cooper (Gary’s parents).

               3.     There are no other heirs or potential wrongful death
               beneficiary class members entitled to recover for the wrongful death
               of Gary Cooper under RSMo. § 537.080.

               4.      Plaintiff has employed counsel and thoroughly investigated
               the facts and circumstances of the subject occurrence and death of
               Gary Cooper, along with the potential elements of damages as set
               forth in RSMo. §537.090.

               5.     Plaintiff has reached a proposed settlement with defendant
               FCA US, LLC on behalf of all the heirs-at-law of Gary Cooper. The
               terms and amount of the settlement will be provided to the Court in
               camera.

               6.     Plaintiff requests that the Court enter an Order approving
               apportionment of the net settlement proceeds (after deducting
               attorneys’ fees and litigation expenses) as agreed to by the heirs-at-
               law of Gary Cooper, as follows: Sixty-five percent (65%) to Tammy
               Cooper; twenty-two and one-half percent (22.5%) to Kyle Cooper;
               and the remaining twelve and one-half percent (12.5%) to Wayne
               and Carol Cooper jointly.


                                     2
         Case 4:19-cv-00668-DGK Document 61 Filed 09/08/20 Page 2 of 5
               7.      The persons identified herein (1) are the only persons
               entitled to sue or join or ultimately share in the benefits of the
               proposed settlement; and (2) have all given their approval of the
               proposed settlement and apportionment.

               8.     Plaintiff believes the apportionment described above is fair,
               reasonable, and in proportion to the losses suffered by the
               decedent’s heirs-at-law.

               9.      Plaintiff understands that by reaching the proposed
               settlement with defendant FCA US, LLC she is releasing all claims
               against it arising from the death of Gary Cooper and is waiving her
               right to have the case decided by a jury.

               10.    Plaintiff seeks to file this application under seal pursuant to
               her confidentiality obligation under the Settlement Agreement and
               Release, which the parties are finalizing (though agreements on the
               material terms have been reached).

               11.    Defendant FCA US, LLC does not oppose this application.

                       WHEREFORE, the parties respectfully move the Court to
               enter an Order pursuant to RSMo. § 537.095 approving the proposed
               apportionment of the net settlement proceeds and authorizing
               Plaintiff’s counsel to collect and distribute payment as described
               herein.

Joint Appl. at 1–2 (emphasis added). The next day, Plaintiff’s counsel sent an email to the Court

stating:

               Plaintiff has filed the parties’ Joint Application for Approval of
               Wrongful Death Settlement (under seal) in this case. As a follow
               up, I’m sending the following documents for the Court to review in
               camera, which is our typical practice.

               The documents attached include:
               (1) the memo of agreement reached at mediation, which includes the
               material terms of the parties’ resolution;
               (2) Plaintiff’s counsel’s case expense report;




                                       3
           Case 4:19-cv-00668-DGK Document 61 Filed 09/08/20 Page 3 of 5
               (3) Plaintiff’s counsel’s fee agreement, which states a 40% gross fee
               for a settlement obtained after suit is filed but before trial begins;
               and
               (4) a worksheet detailing the proposed settlement distribution.

               Defense counsel doesn’t object to our providing fee and case
               expense info privately to the court in camera, due to attorney/client
               privilege and proprietary concerns. We are working on a proposed
               order, which I will email to you when it is ready.

               Let me know if the Court has any questions.

Attached to the email were the four documents described above; however, there were no

affidavits attesting to the facts alleged (e.g., “[t]here are no other heirs or potential wrongful

death beneficiary class members entitled to recover for the wrongful death of Gary Cooper under

RSMo § 537.080;” “[t]he persons identified herein . . . have all given their approval of the

proposed settlement and apportionment.”).

                                             Discussion

       Under Missouri law, a wrongful-death settlement requires court approval. Mo. Rev. Stat.

§ 537.095.1. To obtain approval, a plaintiff must demonstrate that: (1) she diligently attempted

to notify all spouses, children, and parents of the decedent, and if none of those relatives survive,

then the siblings of the decedent, id.; id. § 537.080.1; (2) the settlement amount is fair and

reasonable, see id. § 537.095.3; and (3) the attorneys’ fees are paid in accordance with the Missouri

Rules of Professional Conduct, see id. § 537.095.4(2); see, e.g., Eng v. Cummings, McClorey,

Davis & Acho, PLC, 611 F.3d 428, 435 (8th Cir. 2010).

       In the present case, two deficiencies in the record must be cured before the Court can

approve the settlement. First, there are no affidavits attesting to the facts asserted in the motion

for settlement approval. For example, there are no sworn statements from the various family

members attesting that they do, in fact, approve of the proposed settlement and its apportionment




                                      4
          Case 4:19-cv-00668-DGK Document 61 Filed 09/08/20 Page 4 of 5
between them. Further, there are no sworn statements indicating that there are no other heirs. Any

factual assertions made in the motion for approval must be supported by affidavits from a

competent witness.

           Second, the supporting documentation provided by Plaintiff’s counsel has not been filed

with the Court.1 While it may be counsel’s typical practice to submit the above documents in

camera, the Court’s practice is for them to be filed on the record, and if filed under seal, for counsel

to also file redacted versions which will be available for public viewing.

           The parties also seek relief from this Court’s order that they file a redacted settlement

agreement. They argue that confidentiality is a material term allowing the amicable resolution of

the case, and that Defendant’s face significant prejudice in future suits should the terms of this

agreement be made public. These arguments are unavailing.

           There is a clear presumption “in favor of public access to judicial records.” Nixon v.

Warner Commc’ns, 435 U.S. 589, 602 (1978). Indeed, the Eighth Circuit has instructed courts to

apply a balancing test “[w]here the common-law right of access in implicated,” weighing the

interests served by public access—including the public’s interest in “an open court system”—

against the interests served by keeping the judicial record confidential. IDT Corp. v. eBay, 709

F.3d 1220, 1223 (8th Cir. 2013). Here, the parties fail to adequately show how filing a redacted

settlement agreement is so grievously injurious that it overcomes the common-law right to access

in an open court system. The motion is DENIED.

           IT IS SO ORDERED.

DATE: September 8, 2020                                           /s/ Greg Kays
                                                                 GREG KAYS, JUDGE
                                                                 UNITED STATES DISTRICT COURT



1
    The parties should also file redacted versions of these documents for public viewing.


                                          5
              Case 4:19-cv-00668-DGK Document 61 Filed 09/08/20 Page 5 of 5
